IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00140-CV

JAMES W. BRIGHT,
                                                             Appellant
v.

NATHANIEL QUARTERMAN,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 24132


                        MEMORANDUM OPINION


       In January 2008, James Bright, a state prison inmate, sued Nathaniel Quarterman,

then-director of the TDCJ’s Institutional Division, seeking injunctive relief in the form of

removing inmates from twenty-four Texas prisons because they may contain lead-based

paint and asbestos. Bright filed a declaration of inability to pay costs. Quarterman

moved to dismiss Bright’s suit, asserting that Bright lacked standing and that Bright

failed to comply with Chapter 14’s procedural requirements. The trial court dismissed

the suit as frivolous under Chapter 14 of the Texas Civil Practices and Remedies Code.
See TEX. CIV. PRAC. & REM. CODE ANN. ch. 14 (Vernon 2002). Raising two issues, Bright

appeals. We will affirm.

       Bright’s first issue complains that the trial court abused its discretion in

dismissing his suit. Generally, the dismissal of inmate litigation under Chapter 14 is

reviewed for abuse of discretion. Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.—

Waco 2008, no pet.). A prison inmate who files suit in a Texas state court pro se and

who seeks to proceed in forma pauperis must comply with the procedural requirements

set forth in Chapter 14 of the Civil Practice and Remedies Code. Id. (citing TEX. CIV.

PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004, 14.005 (Vernon 2002)). Failure to fulfill

those procedural requirements will result in dismissal of an inmate’s suit. Id.

       Section 14.004 requires an inmate proceeding in forma pauperis to file an affidavit

or unsworn declaration that specifically identifies all other pro se lawsuits brought by

the inmate. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004. A trial court may dismiss

without prejudice an inmate’s claim as frivolous when the inmate fails to file such an

affidavit or unsworn declaration. See Thomas v. Skinner, 54 S.W.3d 845, 847 (Tex. App.—

Corpus Christi 2001, pet. denied). “[T]he supplemental filing required by Section 14.004

. . . is an essential part of the process by which courts review inmate litigation.” Hickson

v. Moya, 926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ). Accordingly, “when an

inmate does not comply with the affidavit requirements of Section 14.004, the trial court

is entitled to assume the suit is substantially similar to one previously filed by the

inmate and, therefore, frivolous.” Bell v. Tex. Dep’t Crim. Just.-Inst. Div., 962 S.W.2d 156,

158 (Tex. App.—Houston [1st Dist.] 2000, no pet.). Quarterman’s motion to dismiss

Bright v. Quarterman                                                                   Page 2
pointed out that Bright had filed several federal cases.

       Subsection 14.005(a) mandates that an inmate who files a claim subject to the

TDCJ grievance system file an affidavit or unsworn declaration stating the date that his

grievance was filed and the date that he received the written grievance decision.

Brewer, 268 S.W.3d at 768 (citing TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(a)(1)). The

section also mandates the filing of a copy of the written grievance decision. Id. (citing

TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(a)(2)). If an inmate does not strictly comply

with subsection 14.005(a), a trial court does not abuse its discretion in dismissing the

claim. Id.

       Bright did not file either of the two required affidavits or unsworn declarations

in compliance with section 14.004 and subsection 14.005(a). In his reply brief, Bright

asserts that a prison employee destroyed his grievances. This allegation should have

been raised in the trial court. See TEX. R. APP. P. 33.1(a); cf. Washington v. Tex. Dep’t Crim.

Just., No. 10-04-00253-CV, 2005 WL 1484037, at *3 (Tex. App.—Waco June 22, 2005, no

pet.) (mem. op.) (holding that inmate’s declaration, which detailed destruction of his

legal records, substantially complied with section 14.004). In any event, Bright was still

required to file a declaration stating the date that his grievance was filed and the date

that he received the written grievance decision. TEX. CIV. PRAC. & REM. CODE ANN. §

14.005(a)(1)). Moreover, Bright’s failure to file a declaration of his previous filings was

ground alone for the trial court to dismiss his suit. Accordingly, the trial court did not

abuse its discretion in dismissing Bright’s suit for failure to comply with Chapter 14.

We overrule his first issue.

Bright v. Quarterman                                                                     Page 3
       Bright’s second issue complains of the trial court’s order asking the Office of the

Attorney General to provide an “amicus curiae” advisory on whether Bright had

complied with Chapter 14 and the alleged ex parte nature of the advisory. See generally

Simmonds v. TDCJ, No. 10-07-00361-CV, 2010 WL 654498, at *10 (Tex. App.—Waco Feb.

24, 2010, no pet.) (mem. op.). Given our disposition of Bright’s first issue, we need not

address his second issue. See TEX. R. APP. P. 47.1.

       We affirm the trial court’s dismissal order.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 4, 2010
[CV06]




Bright v. Quarterman                                                                Page 4